Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ( 3GPP TSG RAN WG1 Meeting #86bis : Collision analysis of grant-free based multiple access) in view of Ghosh et al (US 2019/0052527). Hereinafter referred to as 3GPP and Ghosh.
Regarding claims 1, 7, and 9. 3GPP discloses a user equipment, comprising: a receiving unit configured to receive multiple access signature information for the user equipment from a base station (see section 2.2).
3GPP discloses all the limitations of the claimed invention with the exception that the multiple access signature information includes modification information indicating a reference signal sequence transmitted by the user equipment; and a control unit configured to determine the reference signal sequence of the user equipment according to the received modification information. However, Ghosh, from the same field of endeavor, teaches multiple access signature information includes modification information indicating a reference signal sequence transmitted by the user equipment; and a control unit configured to determine the reference signal sequence of the user equipment according to the received modification information (see at least paragraphs [0014], [0047], [0051], [0054] and figures 9-11). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Ghosh, as indicated, into the DMRS configuration method to modify the DMRS configuration of a UE as needed to improve data demodulation and avoid collision.
Regarding claims 2 and 8. 3GPP in view of Ghosh discloses a user equipment the modification information includes information for indicating at least one of a multiple access mode, a spreading factor, spreading sequence groups, a number of symbol branches, index of symbol branches, and a power allocation factor; the control unit determines the reference signal sequence of the user equipment according to the received information for indicating at least one of the multiple access mode, the spreading factor, the spreading sequence groups, the number of symbol branches, the index of symbol branches, and the power allocation factor (see at least paragraph [0045] and [0049]).
Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476